DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Request for Continued Examination filed on 2/22/2021.
Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Status of Claims:
Claims 21-36, 38-39 and 41-42 are pending in this Office Action.
Claims 21, 28, 35 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 2/22/2021 respect to claims 21, 28 and 35 regarding "receiving, by the server via the user interface, a manipulation of the query that is received at the second device; refining, by the server, the search query based at least in part on the manipulation and on analyzing the information" and “displaying, via the user interface, a manipulation of the query that is received at a second device; based at least in part on the information, the manipulation” have been 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 25-26, 28-29 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over English et al. (US 8,719,251) “English”, in view of Flowers et al. (US 2010/0169352) “Flowers”, and further in view of Gourlay 
(US 2004/0215608). 
Regarding claim 21; English discloses a method comprising:
sending, by a server, first search results to a first device based on a search query; causing presentation of a user interface at the first device, the user interface including the first search results (English: col. 2, lines 55-67 through col. 3, lines 1-16 – travel search engine receives search query from User A’ client, the travel search engine receives search results from queried travel information sources and transmits the search results to User A’s client; Fig. 2 – displaying the search results to  User A); 
causing the user interface to be shared at a second device (English: Figs. 5A, 5B’; col. 5, lines 9-15 – Fig. 5A illustrates the general search results on User A's client, and Fig. 5B illustrates the same results on User B's client. Note that User B did not have to conduct a search to obtain the same results as User A. Also, the "Share Results" panel 502 in Figs. 5A and 5B lists the user names or email addresses of the currently active participants that are sharing the results);
English does not explicitly disclose receiving, by the server, information exchanged between the first device and a second device via a real-time communication channel activated via the user interface, wherein the information is related to the search query. However, Flowers discloses disclose receiving, by the server, information exchanged between the first device and a second device via a real-time communication channel activated via the user interface, wherein the information is related to the search query (Flowers: Figs. 10A,10B; paragraph [0076] – Fig. 11 depicts Front End 70 monitors and participates in a dialogue between different users; paragraphs [0227] – method for including the present invention in a multi-user dialogue. In the example depicted in 10A, the present invention is listed as a "contact" in an instant messaging contacts list). Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, combine the teachings of Flowers into the teachings of English to providing at least a best query response to a user. These systems include a first user interface for receiving an entire query from the user; a processing object for parsing the entire query wherein the word relationships of the entire query are used in 
English and Flowers do not explicitly disclose receiving, by the server via the user interface, a manipulation of the query that is received at the second device. However, Gourlay discloses receiving, by the server via the user interface, a manipulation of the query that is received at the second device (Gourlay: Abs.; Fig. 2 – The second user modifies the query terms then submits the finalized query terms to the search engine, search engine receives the modified query and generate the query results). Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, combine the teachings of Gourlay into the teachings of English and Flowers to provide method of creating and distributing a customized query, any user who has access to the URL can take advantage of the complex query without having to create it as taught by Gourlay.
 Flowers further discloses analyzing, by the server, the information exchanged between the first device and the second device; refining, by the server, the search query based at least in part on the manipulation and on analyzing the information; retrieving, by the server, second search results that are based at least in part on the refined search query; and sending, by the server, the second search results to the first device (Flowers: Fig. 11; paragraphs [0076-0078] – front end 70 serves as both an input device for receiving information from the user, and as a display device for presenting the response 61 generated by the present invention. In addition to accepting a query 60, front end 70 may also collect alternative information 73 from one or more users. Alternative information 73 may be solicited and/or received directly from a user of the invention, or it may be discerned from other input, including query 60, supplied by users. Alternative information may also be discerned from the response(s) 61 generated by query agent 33 to query 60. The alternative information 73 is stored in an information store 74, which may be common storage used by the present invention for other data storage, and accessed to enhance the quality of response 61 provided to a user supplying a query 60. Methods utilizing alternative information will be obvious to one of ordinary skill in the art, for example, key words may be taken from the alternative information and used to filter possible response(s) 61 before returning them to the user. In other embodiments the alternative information 73 may be used to generate a search statement 59, which in turn is used to screen potential response(s) 61 prior to returning response 61 to the user; also see paragraphs [0070-00071, 0084] as described above).
Regarding claim 22; Flowers discloses wherein receiving the information comprises receiving, by the server, the information from one or more communications exchanged between the first device and the second device (Flowers: Fig. 11; paragraphs [0076-0077] – front end 70 receives and monitors in a dialogue between users).
Regarding claim 25; Flowers discloses wherein analyzing the information comprises determining a context associated with the information exchanged between the first device and the second device, and wherein the refined search query is based at least in part on the context and the first search results (Flowers: Figs. 10A,10B; paragraph [0076] – Fig. 11 depicts Front End 70 monitors and participates in a dialogue between different users; paragraphs [0227] – method for including the present invention in a multi-user dialogue; paragraphs [0076-0078]).
Regarding claim 26; Flowers discloses wherein analyzing the information comprises extracting one or more words from the information exchanged between the first device and the second device, and wherein the refined search query is based at least in part on the one or more words and the first search results (Flowers: Fig. 10B – results).
Regarding claim 29; Flowers discloses retrieving, based on at least in part on refining a query associated with the search results, the refined search results (Flowers: Fig. 11; paragraphs [0076-0078]).
Regarding claims 28 and 32-33; note the rejection of claims 21-22 and 26 and 25. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 23-24, 27, 30-31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over English et al. (US 8,719,251) “English”, in view of Flowers et al. (US 2010/0169352) “Flowers”, in view of Gourlay (US 2004/0215608), and further in view of Weng (US 2010/0114938 - Applicant’s Ids).
Regarding claim 23; Flowers further discloses wherein a communication of the one or more communications includes an instant messaging communication, an audio communication (Flowers: paragraph [0014] – The query and the response communicate over an instant messaging service, a text messaging service, a telephone network, or other similar networks), English and Flowers do not explicitly disclose a communication (Weng: paragraph [0016] - the communications may be performed between searchers using chat sessions.  However, the invention is not limited to chats, and other communication techniques may also be used, including but not limited to short messaging services (SMS), Multimedia Messaging Service (MMS), email, Voice-over-Internet protocol (VoIP).textual messaging and/or video chatting, or the like). Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, combine the teachings of Weng into the teachings of English, Flowers and Gourlay to combining chat functionality with online searching to enable a searcher to chat with another user that recently performed a similar search query to improve user search results as taught by Weng.
Regarding claim 24; Weng further discloses wherein receiving the information comprises receiving, by the server, the information from a chat room that the first device and the second device use to exchange messages (Weng: Fig. 4 - Enable chat session, user chat with other user). Motivation to combine is as same as  claim 23.
Regarding claim 27; Weng further discloses establishing, by the server, the real-time communication channel between the first device and the second device in response to receiving a selection of a communication link included in the search (Weng: Fig. 4; paragraph [0016] - first user communicates with second user using Chat session). Motivation to combine is as same as  claim 23.
Regarding claims 30-31 and 34; note the rejection of claims 23-24 and 27. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 35-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by English et al. (US 8,719,251) “English”, in view of Weng (US 2010/0114938 - Applicant’s Ids), in view of Gourlay (US 2004/0215608), and further in view of Flowers et al. (US 2010/0169352) “Flowers”.
Regarding claim 35; English discloses an electronic device comprising:
one or more processors; a display communicatively coupled to the one or more processors; and one or more computer readable storage devices storing executable instructions that when executed by the one or more processors, cause the electronic device to perform acts comprising (English: Figs 1, 11 – travel search system):
receiving first search results from a server based on a search operation (English: col. 2, lines 55-67 through col. 3, lines 1-16 – travel search engine receives search query from User A’ client, the travel search engine receives search results from queried travel information sources and transmits the search results to User A’s client); (English: Fig. 2 – displaying the search results to  User A); 
presenting, on the display, the first search results in a user interface, the user interface including a communication link operable to activate a communication channel with an additional electronic device (English: col. 3, lines 36-46 – With the displayed search results, a "Share" control button or link is included. The Share control allows a user to share the general search results with one or more other users. In FIG. 2, a "Share results" link 218 in the upper right corner of the list view is the Share control. User A can click the "Share results" link 218 to start the collaboration process of sharing the general search results. In response to User A clicking on the "Share results" link 218, the search results page is updated to include a form field to receive an input from User A of the email address of another user with whom the results are to be shared);
English does not explicitly disclose receiving a selection of the communication link to cause a communication window of the communication channel to be opened in the user interface. However, Weng discloses receiving a selection of the communication link to cause a communication window of the communication channel to be opened in the user interface (Weng: Fig. 4 – Selectively display list of other users with search results step 410, enable chat session with another user step 414). Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, combine the teachings of Weng into the teachings of English to combining chat functionality with online searching to enable a searcher to chat with another user that recently performed a similar search query to improve user search results as taught by Weng.
Weng further discloses in response to receiving the selection of the communication link, exchanging information that is associated with search operation with the additional electronic device using the communication window that is presented in the user interface(Weng: Fig. 4 – revise search query step 416).
 	English and Weng do not explicitly disclose displaying, via the user interface, a manipulation of the query that is received at a second device. However, Gourlay discloses displaying, via the user interface, a manipulation of the query that is received at a second device (Gourlay: Figs. 2 – display query where user can modify the query; Abs. – user can modify the query then pass to another user by the search engine). Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, combine the teachings of Gourlay into the teachings of English and Weng to provide method of creating and distributing a customized query, any user who has access to the URL can take advantage of the complex query without having to create it as taught by Gourlay.
English, Weng and Gourlay do not explicitly disclose based at least in part of the information, the manipulation, and a server refined search query, receiving, from the server, second search results; and presenting, on the display, of the second search results in the user interface. However, Flowers discloses based at least in part of the information, the manipulation, and a server refined search query, receiving, from the server, second search results; and presenting, on the display, of the second search results in the user interface (Flowers: Fig. 11; paragraphs [0076-0078] – front end 70 serves as both an input device for receiving information from the user, and as a display device for presenting the response 61 generated by the present invention. In addition to accepting a query 60, front end 70 may also collect alternative information 73 from one or more users. Alternative information 73 may be solicited and/or received directly from a user of the invention, or it may be discerned from other input, including query 60, supplied by users. Alternative information may also be discerned from the response(s) 61 generated by query agent 33 to query 60. The alternative information 73 is stored in an information store 74, which may be common storage used by the present invention for other data storage, and accessed to enhance the quality of response 61 provided to a user supplying a query 60. Methods utilizing alternative information will be obvious to one of ordinary skill in the art, for example, key words may be taken from the alternative information and used to filter possible response(s) 61 before returning them to the user. In other embodiments the alternative information 73 may be used to generate a search statement 59, which in turn is used to screen potential response(s) 61 prior to returning response 61 to the user)). Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, combine the teachings of Flowers into the teachings of English, Weng and Gourlay to providing at least a best query response to a user. These systems include a first user interface for receiving an entire query from the user; a processing object for parsing the entire query wherein the word relationships of the entire query are used in ranking prospective query responses including identifying a best query response and a second user interface for presenting at least the best query response to the user taught by Flowers (par. 0030).
Regarding claim 36; Flowers discloses wherein the communication channel comprises at least one of an instant messaging communication channel, an electronic mail communication channel, a video communication channel, or an audio communication channel (Flowers: paragraph [0014] – The query and the response communicate over an instant messaging service, a text messaging service, a telephone network, or other similar networks; Weng: Fig. 4 - Enable chat session, user chat with other user).
Regarding claim 38; Weng further discloses wherein the communication channel comprises chat room; and exchanging information associated with search operation with the additional electronic device comprises exchanging one or more (Weng: Fig. 4 - Enable chat session, user chat with other user)
Regarding claim 39; Weng further discloses receiving, from the server, the communication link for activating the communication channel with the additional electronic device; and causing, on the display, presentation of the communication link in the user interface (Weng: Fig. 5; paragraph [0024] - the list of other members 504 may be configured such that the user may then select to conduct a chat session, email session, or other form of communication with one or more members identified in the list).
Regarding claim 41; Flowers discloses wherein the server refines the search query is by determining a context associated with the information exchanged between the first device and the second device (Flowers: Figs. 10A,10B; paragraph [0076] – Fig. 11 depicts Front End 70 monitors and participates in a dialogue between different users; paragraphs [0227] – method for including the present invention in a multi-user dialogue; paragraphs [0076-0078]).
Regarding claim 42; Flowers discloses wherein analyzing the information comprises extracting one or more words from the information exchanged between the first device and the second device, and wherein retrieving the second search results comprises at least one of: Serial No.: 15/160,638 -8-Atty Docket No.: MS1-4574USC1 Lee&Hayes Atty/Agent: David A. Divineretrieving, by the server, and using the one or more words, additional search results for the first search results; or retrieving, by the server, and using the one or more words, at least one alternative search result for the first search results (Flowers: paragraph [0078] – key words may be taken from the alternative information and used to filter possible response(s) 61 before returning them to the user. In other embodiments the alternative information 73 may be used to generate a search statement 59, which in turn is used to screen potential response(s) 61 prior to returning response 61 to the user).
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153